05/16/2018
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                           Assigned on Briefs April 18, 2018

           STATE OF TENNESSEE v. ANDREW MCMURRAY, JR.

                Appeal from the Criminal Court for Davidson County
                  No. 2015-I-678, 2016-I-30  Steve Dozier, Judge


                            No. M2017-01139-CCA-R3-CD


The Defendant, Andrew McMurray, Jr., appeals the revocation of his community
corrections sentence and the trial court’s order that he serve the remainder of his sentence
in prison. After a thorough review of the record and the applicable law, we discern no
abuse of discretion, and we affirm the trial court’s judgment.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

JOHN EVERETT WILLIAMS, J., delivered the opinion of the Court, in which ROBERT W.
WEDEMEYER and CAMILLE R. MCMULLEN, JJ., joined.

Kevin Kelly, Nashville, Tennessee, for the Appellant, Andrew McMurray, Jr.

Herbert H. Slatery III, Attorney General and Reporter; Alexander C. Vey, Assistant
Attorney General; Glenn R. Funk, District Attorney General; and J. Wesley King,
Assistant District Attorney General, for the Appellee, State of Tennessee.

                                        OPINION

                       FACTS AND PROCEDURAL HISTORY

       On August 26, 2015, the Defendant pleaded guilty to possession of less than 0.5
grams of cocaine with intent to sell, and the trial court imposed a sentence of ten years to
be served on community corrections. A violation warrant was issued one week later,
alleging that the Defendant had violated the terms of his community corrections sentence
by testing positive for marijuana and cocaine on August 31 and that the Defendant had
admitted his drug use. While the Defendant was released on bond, he tested positive for
drug use four additional times in the month of September. An amended violation warrant
was issued on October 8, 2015, citing the four positive drug test results as well as the
Defendant’s failure to attend three scheduled substance abuse classes. One week later, a
second amended violation warrant was issued, alleging that the Defendant had failed to
report as scheduled since October 1 and was considered to be an absconder. On
December 10, 2015, a third amended violation warrant was issued, alleging that the
Defendant had been arrested on December 7 and charged with aggravated burglary and
vandalism. The Defendant pleaded guilty to aggravated burglary on February 11, 2016,
and was sentenced to serve three years through the community corrections program.

        On April 28, 2016, the trial court, finding that the Defendant had violated the
terms of his community corrections sentence, ordered the Defendant to serve one year in
prison and the remainder of the sentence on community corrections and ordered the
Defendant to complete a residential drug treatment program. The court stated that, upon
proof of completion of the program, the Defendant could move for a suspended sentence
and be reinstated to community corrections. In December, the Defendant filed a petition
to suspend his sentence on the basis that he had completed his treatment program, and the
trial court returned the Defendant to community corrections on March 3, 2017. Ten days
later, the Defendant tested positive for cocaine, and a violation warrant was issued on
March 21, 2017.

       At the Defendant’s April 19, 2017 revocation hearing, he conceded that he had
purchased and used cocaine shortly after his March 3 release because he was “frustrated”
over a disagreement with the operators of the halfway house regarding the amount of
money required for him to stay there. The Defendant explained that he had “[t]urned to
drugs” because it was the “only thing [he] knew to ease [his] mind.” He insisted that,
since his March 3 release, he had only used drugs on one occasion. He testified that he
had a job waiting for him and that he wished to enter an outpatient treatment program to
assist him with his substance abuse issues. On cross-examination, the Defendant
acknowledged that he had previously been convicted of murder, aggravated burglary, and
felony theft.

        At the conclusion of the hearing, the trial court issued an order finding, by a
preponderance of the evidence, that the Defendant had violated the conditions of his
community corrections sentence and that the Defendant had “not shown a willingness or
ability to comply with the terms of alternative release,” noting his prior record as an
example of his unwillingness to comply with the law. The court sustained the
community corrections violation and placed the Defendant’s sentence into effect,
ordering incarceration and holding that the Defendant’s three-year sentence for the 2015
aggravated burglary conviction be served consecutively to the remainder of his ten-year
sentence for the 2015 drug conviction. The Defendant appeals the revocation.




                                          -2-
                                       ANALYSIS

       A trial court’s decision regarding the revocation of a community corrections
sentence is reviewed under the same principles as a revocation of probation. State v.
Harkins, 811 S.W.2d 79, 83 (Tenn. 1991). The revocation will not be reversed unless the
appellate court finds that the trial court abused its discretion. State v. Shaffer, 45 S.W.3d
553, 554 (Tenn. 2001). A trial court abuses its discretion only when it “applies incorrect
legal standards, reaches an illogical conclusion, bases its ruling on a clearly erroreous
assessment of the proof, or applies reasoning that causes an injustice to the complaining
party.” State v. Phelps, 329 S.W.3d 436, 443 (Tenn. 2010); see also State v. Ruiz, 204
S.W.3d 772, 778 (Tenn. 2006). The trial court may revoke probation if it finds by a
preponderance of the evidence that a defendant violated a condition of his or her
probation. T.C.A. § 40-35-311(e)(1); State v. Kendrick, 178 S.W.3d 734, 738 (Tenn.
Crim. App. 2005). After the court finds that a defendant violated a condition of
probation, the court may order the imposition of the original sentence, return the
defendant to probation under modified conditions, or extend the probation for a period
not exceeding two years. T.C.A §§ 40-35-310, -311(e), -308(a), (c).

        Here, the Defendant does not contest the trial court’s finding that he violated the
terms of his alternative sentence, and we agree that the record supports the finding of the
trial court. The Defendant admitted using cocaine. Thus, the trial court did not abuse its
discretion in finding that the Defendant violated a condition of his community corrections
sentence.

        The Defendant contends that the trial court abused its discretion by “revoking the
entire 13 year sentence after sustaining the violation.” He argues that the weight of the
evidence showed that the Defendant had obtained employment and was hopeful to return
to a treatment program, evincing his desire to change his life for the better. The trial
court, however, observed that the Defendant’s violation indicated an unwillingness to
comply with the terms of alternative sentencing. This was the Defendant’s second
probation violation, and the trial court previously imposed a sentence of split
confinement. This court has repeatedly observed that “an accused, already on probation,
is not entitled to a second grant of probation or another form of alternative sentencing.”
State v. Jeffrey A. Warfield, No. 01C01-9711-CC-00504, 1999 WL 61065, at *2 (Tenn.
Crim. App. Feb. 10, 1999); see also State v. Marisa Ann Shrum, No. E2014-00954-CCA-
R3-CD, 2015 WL 537203, at *3 (Tenn. Crim. App. Feb. 10, 2015). We conclude that the
trial court did not abuse its discretion in ordering the Defendant to serve the remainder of
his sentence in confinement. He is not entitled to relief.




                                            -3-
                              CONCLUSION

Based upon the foregoing, the judgment of the trial court is affirmed.




                                          _________________________________
                                          JOHN EVERETT WILLIAMS, JUDGE




                                    -4-